Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 3, 7, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-6, 8-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thrun U.S. Patent/PG Publication 20050128197.
	
Regarding claim 1:
 An image processing apparatus comprising: (Thrun Fig. 4).
 one or more memories storing instructions and one or more processors executing the instructions to: (Thrun [0038] A computing device 403 is coupled to receive the images acquired by the cameras 401 and is configured to perform the several computational steps of this invention, as described below.).
 obtain three-dimensional shape data which represents a three-dimensional shape of an object based on images captured in a plurality of directions and which includes a plurality of elements (Thrun [0040] Referring first to step 501, the 3D map is obtained by first collecting one or more images of the scene and then applying a suitable 3D surface reconstruction process to the images. Such 3D reconstruction processes are well known and typically compute the 3D map by identifying corresponding points in each of several images followed by a triangulation based on the locations of the corresponding points in the images and the geometry of the arrangement of cameras 401 (FIG. 4).).
 determine whether a target element included in the plurality of elements of the obtained three-dimensional shape data is surrounded by other elements included in the plurality of elements of the obtained three-dimensional shape data,  and generate three-dimensional shape data which represents the three-dimensional shape of the object and which does not include the target element, in a case where the target element is determined as being surrounded by the other elements included in the plurality of elements of the obtained three-dimensional shape data (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.).
Regarding claim 2:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein the generated three-dimensional shape data includes the target element, in a case where a position around the target element is determined as not being occupied by the other elements included in the plurality of elements of the obtained three-dimensional shape data (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.) since non-hidden points are not removed.
Regarding claim 4:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein the obtained three-dimensional shape data is generated based on images representing a region of the object extracted from the images captured in the plurality of directions (Thrun [0040] Referring first to step 501, the 3D map is obtained by first collecting one or more images of the scene and then applying a suitable 3D surface reconstruction process to the images. Such 3D reconstruction processes are well known and typically compute the 3D map by identifying corresponding points in each of several images followed by a triangulation based on the locations of the corresponding points in the images and the geometry of the arrangement of cameras 401 (FIG. 4).).
Regarding claim 5:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein the obtained three-dimensional shape data is data expressed by point cloud (Thrun [0041] A collection of points having 3-dimensional spatial locations is commonly known as a "point cloud" or sometimes as a "point set." All of the points belonging to a single object are collected into a point cloud for that object. This is referred to as object segmentation. Methods for performing segmentation from range data are well known. The region occluded by the visible surfaces from the viewpoint of the imager is commonly known as an "occluded region.").
Regarding claim 6:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein the generated three-dimensional shape data is used for generating a virtual viewpoint image (Thrun [0005] Conventionally, a 3D model of an object is constructed by acquiring images or range data of the object from multiple, widely separated viewpoints. The multiple viewpoints are chosen so that every side of the object is included in images from one or more of the viewpoints. The information from these multiple viewpoints is combined by well-known techniques to create the 3D model.)(Thrun [0179] The preferred embodiment has been described in the context of robotic grasping. The invention is not limited to this one application. The present invention can also be applied to the construction of video games in which it is desired to construct 3D models of objects, and in the construction of digital movies. It will be recognized that this list is intended as illustrative rather than limiting and the invention can be utilized for varied purposes.) since viewing the model is a virtual viewpoint image as it is not the real object.
Regarding claim 8:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein, in a case where the target element is determined as being surrounded by other elements included in the plurality of elements of the obtained three-dimensional shape data, a region corresponding to the target element is not included in the images captured in the plurality of directions (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.) since the point is removed since it was not captured by the images.
Regarding claim 9:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein, in a case where the target element is determined as being surrounded by other elements included in the plurality of elements of the obtained three-dimensional shape data, a region corresponding to the target element is not captured by a plurality of image capturing apparatuses in the plurality of directions (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.) since the point is removed since it was not captured by the images.
Regarding claim 10:
 The image processing apparatus according to claim 1, has all of its limitations taught by Thrun. Thrun further teaches  wherein whether the target element included in the plurality of elements of the obtained three-dimensional shape data is surrounded by other elements included in the plurality of elements of the obtained three-dimensional shape data is determined by determining whether the target element included in the plurality of elements of the obtained three-dimensional shape data is an element to which all of the positions adjacent are occupied by other elements included in the plurality of elements of the obtained three-dimensional shape data, and in a case where it is determined that all of the positions adjacent to the target element are occupied by other elements included in the plurality of elements of the obtained three-dimensional shape data, the three-dimensional shape data which represents the three-dimensional shape of the object and which does not include the target element is generated (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.).
Regarding claim 11:
 The image processing apparatus according to claim 10, has all of its limitations taught by Thrun. Thrun further teaches  wherein the generated three-dimensional shape data includes the target element, in a case where a part of the positions adjacent to the target element is determined as not being occupied by other elements included in the plurality of elements of the obtained three-dimensional shape data (Thrun [0168] In some alternative embodiments, a clean-up step can be applied to remove most of these interior points. The technique includes removing all projected points that cannot be seen by an observer situated outside of the object. Thus, if a projected surface point is enclosed by the object in such a way that it is obscured from all possible viewing directions, the point can safely be removed. This removal step reduces the set of projected surface points to a subset that contains the probable surface points that were occluded when acquiring the original surface point cloud.) since non-hidden points are not removed.
Regarding claim 14:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616